DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to base claims 1 and 16, the negative limitation, “non-connected structures,” does not have a basis in the written description.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to base claims 1 and 16, it is not definite as to how the first and jaw members comprise “independent and non-connected structures,” for at least figure 13B and para. [0101] of the specification, describe jaw members (1104 and 1106) as independent or distinct structures that are indeed connected to each other (i.e., engaged with one another and joined with pins 1324).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9, 11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 10-12 of U.S. Patent No. 10,675,041. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim, inter alia, an end effector for a surgical clip applier, comprising:  36END8447USCNT1 Vorys 049450-0087a body having a proximal end and a distal end; a clip cartridge coupled to the body and containing one or more surgical clips, each surgical clip having a crown and a pair of legs extending from the crown; a head arranged at the distal end; and first and second jaw members mounted to the head, wherein the first and second jaw members are alignable with the clip cartridge to receive a distal-most surgical clip of the one or more surgical clips, and wherein the distal-most surgical clip is fed crown first into the first and second jaw members from the clip cartridge.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitfield et al. (8,968,337).  Whitfield et al. disclose, at least in figures 1-5, 12, 27-30, and 39-51 and col. 9, line 25 to col. 10, line 48; col. 13, lines 21- 47; col. 14, lines 13-26; col. 15, line 60 to col. 16, line 66; and col. 17, line 52 to col. 19, line 5; an end effector for a surgical clip applier, comprising: a body (310) having a proximal end and a distal end; a head (500) arranged at the distal end; first and second jaw members mounted to the head, the first and second jaw members comprising independent (i.e., separate) and non-connected structures (base surfaces of channels 627) laterally movable relative to one another; and a linear actuator (610, as shown in fig. 50-51) arranged within the head and operable to collapse and open the first and second jaw members, wherein opposing inner surfaces (e.g., at channels 627) defined on the first and second jaw members remain parallel to each other as the first and second jaw members laterally move relative to one another.
Whitfield et al. also disclose a surgical clip applier, comprising: a drive housing (302); an elongate shaft (222) that extends from the drive housing; and an end effector arranged at a distal end of the elongate shaft, the end effector including: a body (310) having a proximal end and a distal end; a head (500)arranged at the distal end; first and second jaw members (626a, 626b) mounted to the head, the first and second jaw members comprising independent (i.e., separate) and non-connected structures (base surfaces of channels 627) laterally movable relative to one another; and a linear actuator (610) arranged within the head and operable to collapse and open the first and second jaw members; and a drive cable (224) extending from the drive housing to the end effector and actuatable to operate the linear actuator, wherein the first and second jaw members comprise independent structures laterally movable relative to one another, and wherein opposing inner surfaces defined on the first and second jaw members remain parallel to each other as the first and second jaw members laterally move relative to one another (as shown in fig. 50-51).



Allowable Subject Matter
Claims 2-4, 6-8, 10, 12, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record, alone or in combination, discloses an end effector for a surgical clip applier, comprising, inter alia: a body having a proximal end and a distal end; a head arranged at the distal end; first and second jaw members mounted to the head; and a linear actuator arranged within the head and operable to collapse and open the first and second jaw members, wherein the linear actuator comprises: a jaw pulley; a drive cable routed around the jaw pulley to cause rotation of the jaw pulley; a bevel gear assembly operatively coupled to the jaw pulley; and a threaded linear drive operatively coupled to the bevel gear assembly, wherein rotation of the jaw pulley causes actuation of the bevel gear assembly, which actuates the threaded linear drive and thereby operates to collapse or open the first and second jaw members;  wherein the threaded linear drive comprises a threaded gear plate providing female threading, and wherein the bevel gear assembly comprises: a drive gear rotated by the jaw pulley; a driven gear intermeshed with the drive gear; and a worm gear extending from the driven gear and defining helical threading threadably matable with the female threading of the threaded gear plate; wherein the end effector further comprises a first angled slot defined in the first jaw member and extending at a positive angle relative to a longitudinal axis of the end effector;35END8447USCNT1Vorys 049450-0087 a second angled slot defined in the second jaw member and extending at a negative angle relative to the longitudinal axis, wherein the negative angle is of a same magnitude as the positive angle; and a transition pin that extends from a gear plate of the linear actuator and through the first and second angled slots, wherein actuation of the linear actuator moves the gear plate in a linear direction and correspondingly moves the transition pin to slidingly engage the first and second angled slots and thereby urge the first and second jaw members laterally with respect to each other; or wherein the end effector further comprises a clip cartridge coupled to the body and containing one or more surgical clips, each surgical clip having a crown and a pair of legs extending from the crown, wherein the one or more surgical clips are arranged within the clip cartridge with the crown leading and the pair of legs extending proximally therefrom.
None of the prior art of record, alone or in combination discloses an end effector for a surgical clip applier, comprising:36END8447USCNT1 Vorys 049450-0087a body having a proximal end and a distal end; a clip cartridge coupled to the body and containing one or more surgical clips, each surgical clip having a crown and a pair of legs extending from the crown; a head arranged at the distal end; and first and second jaw members mounted to the head, wherein the first and second jaw members are alignable with the clip cartridge to receive a distal-most surgical clip of the one or more surgical clips, and wherein the distal-most surgical clip is fed crown first into the first and second jaw members from the clip cartridge, wherein the one or more surgical clips are arranged within the clip cartridge with the crown leading and the pair of legs extending proximally therefrom. wherein the clip cartridge is removably coupled to the body.
Also, none of the prior art of  record, alone or in combination, discloses a surgical clip applier, comprising, inter alia: a drive housing; an elongate shaft that extends from the drive housing; and an end effector arranged at a distal end of the elongate shaft, the end effector including: a body having a proximal end and a distal end; a head arranged at the distal end; first and second jaw members mounted to the head; and a linear actuator arranged within the head and operable to collapse and open the first and second jaw members; and a drive cable extending from the drive housing to the end effector and actuatable to operate the linear actuator, wherein the linear actuator comprises: a jaw pulley about which the drive cable is routed to cause rotation of the jaw pulley; a bevel gear assembly operatively coupled to the jaw pulley; and a threaded linear drive operatively coupled to the bevel gear assembly, wherein rotation of the jaw pulley causes actuation of the bevel gear assembly, which actuates the threaded linear drive and thereby collapses or opens the first and second jaw members; or wherein the surgical clip applier further comprises a clip cartridge coupled to the body and containing one or more surgical clips, each surgical clip having a crown and a pair of legs extending from the crown, or wherein the one or more surgical clips are arranged within the clip cartridge with the crown leading and the pair of legs extending proximally therefrom.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Amendment
Applicant's arguments filed on November 7, 2022 have been fully considered but they are not persuasive.  Firstly, claims 1-8 and 16-20 are rejected with new grounds under 35 U.S.C. 112.  Secondly, under 35 U.S.C. 102, Whitfield indeed discloses, inter alia, first and second jaw members comprising inner surfaces in channels 627, which may be deemed to be “independent and non-connected structures,” since they are separate from each other, and they do not contact or engage during movement of the jaws.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771